FAGG, Circuit Judge,
dissenting in part.
I cannot agree with the result reached in Part III of the court’s opinion. First, I would adhere to the rule followed by the majority of federal courts and disallow Nemmers’ expert witness fees over and above the statutory allowances provided in 28 U.S.C. § 1821. See Ramos v. Damm, 713 F.2d 546, 559 (10th Cir.1983); Kivi v. Nationwide Mutual Insurance Co., 695 F.2d 1285, 1289 (11th Cir.1983); Paschall v. Kansas City Star Co., 695 F.2d 322, 343 n. 9 (8th Cir.1982) (Henley, J., dissenting); Quy v. Air America, Inc., 667 F.2d 1059, 1066-68 (D.C.Cir.1981); Illinois v. Sangamo Construction Co., 657 F.2d 855, 864-67 (7th Cir.1981); Bosse v. Litton Unit Handling Systems, 646 F.2d 689, 695 (1st Cir. 1981); Berkey Photo, Inc. v. Eastman Kodak Co., 603 F.2d 263, 309 n. 75 (2d Cir. *5071979), cert. denied, 444 U.S. 1093, 100 S.Ct. 1061, 62 L.Ed.2d 783 (1980); Goodwin Brothers Leasing, Inc. v. Citizens Bank, 587 F.2d 730, 735 (5th Cir.1979). “Under these provisions [the predecessor of 28 U.S.C. § 1821], additional amounts paid as compensation, or fees, to expert witnesses cannot be allowed or taxed as costs in cases in the federal courts.” Henkel v. Chicago, St. Paul, Minneapolis & Omaha Ry., 284 U.S. 444, 446, 52 S.Ct. 223, 224, 76 L.Ed. 386 (1932). Second, when the result is viewed in the context of the rule embraced by the court, it seems incongruous to call Nemmers’ expert’s testimony “crucial” when the district court rejected the expert’s analysis because “it suffers from some notable defects,” characterized the expert’s appraisal as “unreliable,” and concluded that the expert’s valuation “should be disregarded.”